Citation Nr: 1437728	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of thyroid cancer, to include as secondary to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for sleep apnea, to include as secondary to exposure to contaminated water at Camp Lejeune and the service-connected bronchitis with mild obstructive disease.

3.  Entitlement to an increased rating for the service-connected bronchitis with mild obstructive disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Nashville, Tennessee, respectively.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

In an August 2007 claim, the Veteran asserted that her weight gain and thyroid cancer were due to exposure to contaminated water at Camp Lejeune.  A July 2009 VA examiner related the sleep apnea to morbid obesity.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Based on the above, the issues are as stated.

The Board's review includes the paper and electronic records.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA issued Training Letter 11-03 (Revised) in November 2011.  Training Letter (TL) 11-03 stipulates that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminants at Camp Lejeune are to be remanded to the Louisville, Kentucky RO. TL 11-03 specifies that an examiner who provides an opinion under TL 11-03 must be provided with a copy of TL 11-03. Thus, the Board remands the current appeal to the Louisville, RO for further development, and notes that a copy of TL 11-03, referenced in this Remand, must be provided to the reviewer.

Another medical examination is necessary to determine whether the thyroid cancer and sleep apnea are related to in-service weight gain and exposure to contaminated water at Camp Lejeune.  Moreover, given the passage of time since the last VA examination in February 2010 regarding the bronchitis with mild obstructive disease, another VA examination as to that disability is necessary.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and April 27, 2011, as well as any subsequent directives, transfer the Veteran's claim file to the VA RO in Louisville, Kentucky.

2.  Ask the Veteran to identify all treatment for her residuals of thyroid cancer, sleep apnea, and bronchitis with mild obstructive disease, and obtain any identified records.  Regardless of the claimant's response, obtain all records from the Fayetteville (NC) VA Medical Center and Jacksonville VA community-based outpatient clinic from June 2009 to the present.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of her bronchitis with mild obstructive disease and her sleep apnea.  The claims file must be made available to the examiner for review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bronchitis with mild obstructive disease.  

The examiner should address the following:

a)  Is it at least as likely as not (probability of 50 percent or greater) that the sleep apnea is related to active service, to include the in-service weight gain and exposure to contaminated water at Camp Lejeune during active service?

b)  Is it at least as likely as not (probability of 50 percent or greater) that the post-service morbid obesity is related to active service, to include the in-service weight gain and exposure to contaminated water at Camp Lejeune during active service?

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of her residuals of thyroid cancer.  The claims file must be made available to the examiner for review.  


The examiner should address the following:

Is it at least as likely as not (probability of 50 percent or greater) that the thyroid cancer is related to active service, to include the in-service weight gain and exposure to contaminated water at Camp Lejeune during active service?

A clear rationale for the opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the VA RO in Louisville, Kentucky must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



